Whitfield, J.
In a prosecution for murder alleged to have been committed from a premeditated design to effect -the death of the person killed, the court gave the statutory- definition of murder in the first degree “when perpetrated from a premeditated design to effect the death of the person killed,” and charged the jury that “premeditation is defined as meaning intent before -the act, but not necessarily an intent existing any extended time before the act.. Premeditated design .to kill means an intent to kill; design means intent, and both words imply premedi*184tation. ’ ’ This definition of premeditated design as used 'in the statute defining murder in the first degree is erroneous, and other charges given do not appear on the record in this ease to have rendered the erroneous charge harmless, in view of the charge requiring the jury “to consider all of the charges given,” including the erroneous charge, and in view of the conviction of murder in the first degree with a recommendation to mercy. See Stokes v. State, 54 Fla. 109, 44 South. Rep. 759.
Reversed for a new trial.
Taylor, C. J., and Browne, West and Terrell, J. J., concur.
Ellis, J., dissents.